Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Amit Mehta				:		
Patent No. 10,662,237				:	REDETERMINATION OF PATENT
Issue Date: May 26, 2020			:	TERM ADJUSTMENT 
Application No. 12/806,171			:	
Filing Date: August 6, 2010			:	  
Attorney Docket No. 14369-20428.00	:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to a Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) filed September 28, 2020.

The United States Patent and Trademark Office (“Office”) has recalculated the PTA and determined the correct PTA is 366 days.

Relevant Procedural History

The patent issued with a PTA determination of 293 days on May 26, 2020.  The instant request was filed with a payment for a two-month extension of time on September 28, 2020.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 861 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 389 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
957 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay
The patent sets forth a PTA of 293 days (861 days of A Delay + 389 days of B Delay + 0 days of C Delay - 0 days of Overlap - 957 days of Applicant Delay).

A Delay

The Office previously determined the period of A Delay is 861 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 861 days.

B Delay

The Office previously determined the period of B Delay is 389 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 389 days.

C Delay

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Office previously determined the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Office previously determined the total period of Applicant Delay consists of the following periods of delay:

(1)	Six periods of delay under 37 C.F.R. § 1.704(b) including a total of 472 days,
(2)	A 110-day period of delay under 37 C.F.R. § 1.704(c)(8),
(3)	A 367-day period of delay under 37 C.F.R. § 1.704(c)(8), and
(4)	A 8-day period of delay under 37 C.F.R. § 1.704(c)(10).

The total number of days of delay set forth above is 957 (472 + 110 + 367 + 8) days.

The Office has determined the Office’s prior calculation of the total period of Applicant Delay includes two errors.

The Office’s prior calculation of Applicant Delay includes a 110-day period of delay under        37 C.F.R. § 1.704(c)(8) based on the following facts:

	(1)	A reply to an Office action was filed on June 28, 2013; and
	(2)	An information disclosure statement (“IDS”) was filed on October 16, 2013.

A review of the record indicates a statement under 37 C.F.R. § 1.704(d)(1) was submitted with the IDS.  Therefore, the correct period of Applicant Delay resulting from the submission of the IDS is 0 days.

The Office’s prior calculation of the period of Applicant Delay does not include any delay based on the following facts:

(1)	The Office issued an Office action including a restriction requirement on     August 6, 2012;
(2)	A reply was filed on October 31, 2012;
(3)	The Office communication on November 8, 2012, indicating the reply is not a proper reply and setting a time period of the longer of one month or 30 days to file paper(s) correcting the reply; and
(4)	An amendment correcting the reply was filed on December 7, 2012.

Pursuant to 37 C.F.R. § 1.704(c)(7), the correct Applicant Delay resulting from the facts set forth directly above is 37 days, which is the number of days beginning on November 1, 2012 (day after the date the reply was filed) and ending on December 7, 2012 (date the amendment was filed).

The correct total period of Applicant Delay consists of the following periods of delay:

(1)	Six periods of delay under 37 C.F.R. § 1.704(b) including a total of 472 days,
(2)	A 367-day period of delay under 37 C.F.R. § 1.704(c)(8), 
(3)	A 8-day period of delay under 37 C.F.R. § 1.704(c)(10), and
	(4)	A 37-day period of delay under 37 C.F.R. § 1.704(c)(7).

The correct total period of Applicant Delay is 884 (472 + 367 + 8 + 37) days.

Conclusion

The correct PTA is 366 days (861 days of A Delay + 389 days of B Delay + 0 days of C Delay - 0 days of Overlap - 884 days of Applicant Delay).

A request under 37 C.F.R. § 1.705 and the required fee of $200 for the request may be filed if patentee disagrees with the Office’s determination the correct PTA is 366 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  If a request under 37 C.F.R. § 1.705 is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 366 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction







    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.